Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-4, 6-11, 13-18 and 20-23 are pending in the application.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



Claim(s) 1-4 and 6, 8-11, 13, 15-18 and 20-23 is/are rejected under pre-AIA  35 U.S.C. 103 as being unpatentable over US PG Pub. 2018/0205593 to Livschitz et al. (hereinafter Livschitz).

As to claim 8, Livschitz teaches the invention substantially as claimed including a method comprising: 
determining, by a processor, resource usage by a software application in a distributed computing environment [monitoring resource usage of service or process, paragraph 22, lines 1-15; paragraph 23, lines 1-3; paragraphs 77-78; Fig. 5]; 
determining, by the processor, that the resource usage is within a predefined range of a predefined resource-consumption limit; 
generating, by the processor, an event notification based on determining that the resource usage is within the predefined range of the predefined resource-consumption limit [notifying resource manager/service control manager resource usage threshold value being satisfied, paragraph 22, lines 13-17; paragraph 25]; 
transmitting, by the processor, the event notification to the software application and performing, by the software application, a mitigation operation in response to receiving the event notification, wherein the mitigation operation prevents the resource usage from exceeding the predefined resource-consumption limit or mitigate an impact of the resource usage exceeding the predefined resource-consumption limit [notification leading to the communication of a request to the service for which the resource usage threshold value was satisfied to reduce usage of the resource, paragraph 26, lines 1-3; remedial action such as reduction of resource usage can be determine by the service itself after receiving a request from service control manager, paragraph 27], and wherein the software application is configured to determine the mitigation operation in response to the event notification that specifies correlations between event notifications and mitigation operations [callbacks or combination of callbacks to different remedial action(s) that are subsequently communicated as a request to the service, such that the service can or have a choice to ignore remedial action, paragraphs 30-32; remedial action such as reduction of resource usage can be determine by the service itself after receiving a request from service control manager, paragraph 27].  

Livschitz does not specifically teach accessing a lookup table.  However, Livschitz disclosed specifying correlations and the choice to act upon or not on requests associated with the correlations [paragraph 30].  Furthermore, a lookup table is well known in the art.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Livschitz to include different method or system in associating or mapping data to achieve the predictable result of applying different remedial actions for different resource usage conditions.

As to claim 9, Livschitz teaches the invention substantially as claimed including wherein the resource usage includes memory usage, disk usage, network usage, or processing-unit usage [paragraph 15].  

As to claim 10, Livschitz teaches the invention substantially as claimed including wherein the event notification is configured to indicate a high resource-consumption event in which the resource usage for the software application is within the predefined range of the predefined resource-consumption limit or has surpassed the predefined resource-consumption limit [satisfying the resource usage threshold value means uses of amount of the resource is greater than or equal to resource usage threshold value, paragraph 25, lines 1-8].  

As to claim 13, Livschitz teaches the invention substantially as claimed including wherein the distributed computing environment is configured to automatically stop or shutdown the software application in response to the resource usage exceeding the predefined resource-consumption limit [stop or terminate the service, paragraph 28].  

As to claim 22, Livschitz teaches the invention substantially as claimed including wherein the mitigation operation is configured to prevent the one or more stop or shutdown operations from being executed by the distributed computing environment [attempt to reduce resource usage to prevent resource usage threshold from increasing further leading to termination of execution of the process, paragraph 30].

As to claims 1-3, 6 and 21, Livschitz teaches the method of resource-usage notification as recited in claims 8-10, 13 and 22, therefore Livschitz teaches the system for implementing the method.

As to claims 15-17, 20 and 23, Livschitz teaches the method of resource-usage notification as recited in claims 8-10, 13 and 22, therefore Livschitz teaches the non-transitory computer-readable medium comprising program code for implementing the method.

As to claim 11, Livschitz teaches the invention substantially as claimed including wherein the distributed computing environment is a cloud computing environment [Paragraphs 77-78; Fig. 5].  Livschitz does not specifically teach the software application is a stateless application.  However, Livschitz disclosed a service being a software component, implemented in a process; a program [paragraph 14].  Furthermore, an application being stateless or stateful is well known in the art.   It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Livschitz to implement various types of applications to extend the applicability of Livschitz’s system.


As to claims 4 and 18, these claims are rejected for the same reason as claims 11-12 above.

Claims 7 and 14 are rejected under pre-AIA  35 U.S.C. 103 as being unpatentable over Livschitz as applied to claims 1, 8 and 15 above in view of US Patent 8,719,415 to Sirota et al. (hereafter Sirota).

As to claim 14, Livschitz does not specifically teach wherein the mitigation operation involves storing intermediate results of a data-processing operation implemented by the software application.   However, Livschitz disclosed the mitigation operation involves terminating or stopping the service [paragraph 28].  Furthermore, Sirota teaches saving execution state of executing jobs which enable later restart when resources used are being reclaimed due to insufficient resources [col. 25, lines 27-30; col. 40, lines 15-39].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Livschitz to store intermediate data or state information of an interrupted or terminated job/program execution allowing the execution to resumed at a later time without having to start from the beginning and avoiding additional computational cost.

As to claim 7, this claim is rejected for the same reason as claim 14 above.

Response to Arguments
Applicant's arguments filed 8/8/22 have been fully considered but they are not persuasive.

In the remarks, Applicant argued in substance that:
a.	Present claims involve the software application determining which mitigation operation to implement, whereas Livschitz involves the service control manager determining which remedial action to implement, therefore Livschitz has the wrong component determining the remedial action.
 
Examiner respectfully traversed Applicant's remarks:

As to point (a), the examiner respectfully disagrees and submits that Livschitz disclosed the various remedial actions being communicated to the service as a request, such that it is ultimately up to the service when receiving the request (i.e. request pertaining to resource reduction associated with first callback) to decide how or whether to apply/implement the remedial actions (i.e. to act or not to act upon a request associating with a first callback)  [service ignoring the request for memory usage reduction, paragraph 30, lines 21-24; service itself determines how much to reduce its usage of a resource, paragraph 27, lines 10-11], which clearly satisfied the limitation as claimed.    
 

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US PG Pub. 20050065992 teaches a self-governing software object (i.e. ghost agent) that take remedial actions to address over resource utilization of itself, such as accessing a lookup table to determine type of remedial action (i.e. restrict or not to restrict) to take based on level of resource consumption of associated operations [paragraphs 9 and 23-26].

Any inquiry concerning this communication or earlier communications from the examiner should be directed to QING YUAN WU whose telephone number is (571)272-3776.  The examiner can normally be reached on M-F 9AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on 571-272-3759.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/QING YUAN WU/Primary Examiner, Art Unit 2199